Exhibit 10.2

AMENDMENT NO. 1 AND WAIVER

TO

CREDIT AGREEMENT

This AMENDMENT NO. 1 AND WAIVER to CREDIT AGREEMENT (the “Amendment”), dated as
of August 25, 2009, is entered into by and among Zebra Technologies Corporation
(the “Borrower”), the below-defined “Lenders” that are signatories hereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Agent”). Each
capitalized term used herein and not otherwise defined herein shall have the
meaning given to it in the below-defined Credit Agreement.

WITNESSETH

WHEREAS, the Borrower, the financial institutions from time to time party
thereto as “Lenders” (the “Lenders”), and the Agent are parties to a Credit
Agreement dated as of August 14, 2008 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, the Borrower did not furnish to the Lenders and the Agent the
certificate from an accounting firm required by Section 5.01(d) of the Credit
Agreement for fiscal year 2008 (the “2008 Accounting Certificate Default”);

WHEREAS, the Borrower has requested that the Lenders and the Agent waive the
2008 Accounting Certificate Default, and that the Lenders and the Agent amend
the Credit Agreement in certain respects; and

WHEREAS, the Lenders and the Agent are willing to provide such waiver and amend
certain provisions of the Credit Agreement, in each case on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Amendment to Credit Agreement. Effective as of the date first above written,
and subject to the satisfaction of the condition to effectiveness set forth in
Section 3 below, Section 5.01(d) of the Credit Agreement is hereby amended in
its entirety as follows:

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default under or in respect of
Section 6.11 hereof (which certificate may be limited to the extent required by
accounting rules or guidelines);



--------------------------------------------------------------------------------

2. Waiver. Effective as of the date first above written, and subject to the
satisfaction of the condition to effectiveness set forth in Section 3 below, the
Lenders and the Agent hereby waive the 2008 Accounting Certificate Default. This
waiver shall not be deemed to constitute a waiver of any other Default or Event
of Default or any future breach of the Credit Agreement or any other Loan
Document (including any future breach of Section 5.01(d)). The agreement to the
terms hereof by the Agent and the Lenders shall not establish a custom or course
of dealing among the Agent, any Lender or the Borrower or any other Person.

3. Condition to Effectiveness. This Amendment shall become effective and be
deemed effective as of the date hereof, if, and only if, the Agent shall have
received executed copies of this Amendment from the Borrower and the Required
Lenders.

4. Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:

(a) The Credit Agreement, as previously executed and as amended and modified
hereby, constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) Upon the effectiveness of this Amendment, and giving effect to the waiver
provided hereby, (i) no Default or Event of Default has occurred and is
continuing under the terms of the Credit Agreement, (ii) the Borrower hereby
reaffirms its obligations and liabilities under the Credit Agreement (as amended
hereby) and the other Loan Documents and (iii) all representations and
warranties in the Credit Agreement are true and correct in all material respects
as of the date hereof, other than those which expressly speak to an earlier date
(in which case, the Borrower represents and warrants that such representations
and warranties were true and correct in all material respects as of such earlier
date).

5. Effect on the Credit Agreement.

(a) Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import shall mean and be a reference to the Credit
Agreement, as amended and modified hereby.

(b) Except as specifically amended and modified above, the Credit Agreement and
all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect, and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall neither,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders or the Agent, nor constitute a waiver of any provision of
the Credit Agreement or any other Loan Document.

 

2



--------------------------------------------------------------------------------

6. Costs and Expenses. The Borrower agrees to pay all reasonable costs, fees and
out-of-pocket expenses (including attorneys’ fees and expenses charged to the
Agent) incurred by the Agent in connection with the preparation, arrangement and
execution of this Amendment.

7. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws (as opposed to the conflicts of law
provisions) of the State of New York.

8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9. Counterparts. This Amendment may be executed by one or more of the parties to
the Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A facsimile copy of any signature hereto shall have the same effect
as the original of such signature.

10. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Amendment. In the event an ambiguity or
question of intent or interpretation arises, this Amendment shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Amendment.

11. Subsidiary Guaranty Reaffirmation. By its execution hereof, each Subsidiary
Guarantor reaffirms the terms and conditions of the Subsidiary Guaranty and each
other Loan Document executed by it, and acknowledges and agrees that the
Subsidiary Guaranty and each other Loan Document executed by it remains in full
force and effect, gives effect to this Amendment, and is hereby ratified,
reaffirmed and confirmed.

The remainder of this page is intentionally blank.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

ZEBRA TECHNOLOGIES CORPORATION, as the Borrower     ZEBRA ENTERPRISE SOLUTIONS
LLC (f/k/a NAVIS LLC), as a Subsidiary Guarantor By:  

/s/ Michael Smiley

    By:  

/s/ Michael Smiley

Name:   Michael Smiley     Name:   Michael Smiley Title:   Chief Financial
Officer     Title:   Vice President and Treasurer ZEBRA ENTERPRISE SOLUTIONS
CORP. (f/k/a WHERENET CORP.), as a Subsidiary Guarantor     ZEBRA TECHNOLOGIES
INTERNATIONAL, LLC, as a Subsidiary Guarantor By:  

/s/ Todd Naughton

    By:  

/s/ Todd Naughton

Name:   Todd Naughton     Name:   Todd Naughton Title:   Vice President and
Treasurer     Title:   Vice President and Treasurer ZIH CORP., as a Subsidiary
Guarantor     ZEBRA ENTERPRISE SOLUTIONS HOLDINGS LLC (f/k/a NAVIS HOLDINGS,
LLC), as a Subsidiary Guarantor By:  

/s/ Noel Elfant

    By:  

/s/ Michael Smiley

Name:   Noel Elfant     Name:   Michael Smiley Title:   Vice President and
Secretary     Title:   Vice President and Treasurer

 

Signature Page to Amendment No. 1 and Waiver

Zebra Technologies



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, as a Lender, as the
Swingline Lender and as the Issuing Bank By:  

/s/ Nathan Margol

  Name: Nathan Margol   Title: Vice President

 

Signature Page to Amendment No. 1 and Waiver

Zebra Technologies



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Cliff Hoppe

  Name:   Cliff Hoppe   Title:   Second Vice President

 

Signature Page to Amendment No. 1 and Waiver

Zebra Technologies



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Megan Collins

  Name:   Megan Collins   Title:   Vice President

 

Signature Page to Amendment No. 1 and Waiver

Zebra Technologies



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Edmund H. Lester

  Name:   Edmund H. Lester   Title:   Senior Vice President

 

Signature Page to Amendment No. 1 and Waiver

Zebra Technologies



--------------------------------------------------------------------------------

RBS CITIZENS, N.A., as a Lender By:  

/s/ David B. Beatty

  Name:   David B. Beatty   Title:   Vice President

 

Signature Page to Amendment No. 1 and Waiver

Zebra Technologies